Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on April 18, 2007 by
and between Internet Capital Group Operations, Inc. (the “Company”) and Douglas
Alexander (the “Executive”) and shall be effective as of January 1, 2007 (the
“Effective Date”). Internet Capital Group, Inc. (“ICG”), the parent of the
Company, is also a party hereto for the purposes specifically stated herein.

WHEREAS, the Company desires to continue to employ the Executive as Managing
Director, Operations and the Executive desires to continue to serve in such
capacity on behalf of the Company.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

1. Employment.

(a) Term. The term of this Agreement (the “Term”) shall begin as of the
Effective Date and shall terminate on December 31, 2009, unless sooner
terminated by either party as hereinafter provided; provided, however, that the
Term shall automatically be extended for successive one-year periods on
January 1, 2010 and on each subsequent anniversary thereof unless, not later
than six months preceding the date of any such extension, either party gives the
other party written notice (in accordance with Section 18) of such party’s
intention not to further extend the Term.

(b) Duties. The Executive shall serve as Managing Director, Operations of ICG
and the Company and shall report directly to the Chief Executive Officer of ICG
and the Company (the “CEO”). The Executive shall perform all duties and accept
all responsibilities incident to such position as may be reasonably assigned to
him by the CEO.

(c) Best Efforts. During the Term, the Executive shall devote his best efforts
and full time and attention to promote the business and affairs of the Company
and its affiliated companies, and shall be engaged in other business activities
only to the extent that such activities do not interfere or conflict with his
obligations to the Company hereunder, including, without limitation, obligations
pursuant to Section 15 below. The foregoing shall not be construed as preventing
the Executive from (1) serving on corporate, civic, educational, philanthropic
or charitable boards or committees, (2) delivering lectures, fulfilling speaking
engagements or lecturing at educational institutions and (3) managing personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities hereunder and provided that the
Executive shall obtain the CEO's consent (which shall not be unreasonably
withheld) before serving on any corporate boards or committees (other than the
corporate boards or committees of the Company’s partner companies). As used
herein, the term “partner companies” shall have the same meaning as used in
ICG’s annual report.



--------------------------------------------------------------------------------

2. Base Salary and Bonus. As compensation for the services to be rendered
hereunder, the Company shall pay to the Executive an annual base salary of
$450,000. This amount may be subject to annual increases, as determined by the
Board of Directors of ICG (the “ICG Board”) or the Compensation Committee of the
ICG Board (the “Compensation Committee), in their sole discretion. The
Executive’s base salary shall be paid in accordance with the Company’s existing
payroll policies, and shall be subject to applicable withholding taxes. The
Executive shall also be eligible for bonus payments if certain performance goals
and targets, established by the Compensation Committee, in its sole discretion,
are met. The performance goals and targets shall be determined by the
Compensation Committee, in its sole discretion, at the beginning of each fiscal
year during the term of this Agreement. The Compensation Committee shall
determine, at the end of each relevant period, whether and to what extent the
applicable goals and targets have been achieved, in its sole discretion, based
upon actual performance against the applicable performance goals and targets,
and shall notify the Executive of the amount of his bonus award, if any. The
Executive’s bonus shall be paid to him not later than two and one-half months
following the end of the fiscal year to which it relates, at the same time and
under the same terms and conditions as other executives of the Company.
Executive’s target annual bonus shall be 150% of base salary.

For purposes of this Section 2, where applicable, references to the
“Compensation Committee” shall include the full ICG Board.

3. Equity Compensation. The Executive shall be entitled to participate in any
short-term and long-term equity incentive programs established by the Company
for its senior level executives generally, including ICG’s 1999 Equity
Compensation Plan and 2005 Omnibus Equity Compensation Plan, at levels at least
commensurate with the benefits provided to other senior executives and with
adjustments appropriate for his position.

4. Retirement and Welfare Benefits. The Executive shall be entitled to
participate in the Company’s health, life insurance, long and short term
disability, dental, retirement, and medical programs, if any, pursuant to their
respective terms and conditions. Nothing in this Agreement shall preclude the
Company or any affiliate of the Company from terminating or amending any
employee benefit plan or program from time to time after the effective date of
this Agreement.

5. Vacation. The Executive shall be entitled to vacation, holiday and sick leave
at levels commensurate with those provided to other senior executive officers of
the Company, in accordance with the Company’s vacation, holiday and other pay
for time not worked policies. The Executive shall be entitled to not less than 5
weeks vacation; provided, however, that the Executive may not carry over unused
vacation time from one year to the next except as otherwise permitted under the
Company’s vacation policy, unless the Compensation Committee approves additional
carryover time.

6. Expenses. The Company shall reimburse the Executive for all necessary and
reasonable travel and other business expenses incurred by the Executive in the
performance of his duties hereunder in accordance with such reasonable
accounting and reporting procedures as the Company may adopt generally from time
to time for executives.

 

2



--------------------------------------------------------------------------------

7. Indemnification. During the Term and thereafter, the Company agrees to
indemnify the Executive against all claims arising out of actions or omissions
during the Executive’s service to the Company and ICG, to the same extent and on
the same terms and conditions provided for in Article VI of ICG’s bylaws and
under the Delaware General Corporation Law, each as in effect on the Effective
Date. The Company agrees it will continue to maintain, or cause ICG to maintain,
officers’ and directors’ liability insurance to fund the indemnity described
above for so long as such coverage for the benefit of active officers and
directors is maintained by the Company or ICG.

8. Termination Without Cause; Resignation for Good Reason Before A Change of
Control.

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause (as defined in Section 14) from the position in which the
Executive is employed hereunder upon not less than 30 days’ prior written notice
to the Executive; provided, however, that in the event that such notice is
given, the Executive shall be under no obligation to render any additional
services to the Company and shall be allowed to seek other employment. In
addition, the Executive may initiate a termination of employment by resigning
under this Section 8 for Good Reason Before A Change of Control (as defined in
Section 14). The Executive shall give the Company not less than 30 days’ prior
written notice of such resignation.

(b) Upon any termination or resignation described in Section 8(a) above, the
Executive shall be entitled to receive only the amount due to the Executive
under the Company’s then current severance pay plan for employees, if any. No
other payments or benefits shall be due under this Agreement to the Executive,
but the Executive shall be entitled to any benefits accrued and earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.

(c) Notwithstanding the provisions of Section 8(b), if the Executive executes
and does not revoke a written release upon any termination or resignation
described in Section 8(a) above, substantially in the form attached hereto as
Exhibit A but subject to any adjustment determined by the Company to be
necessary to comply with applicable law, or regulations, at the time of the
Executive’s termination (the “Release”), of any and all claims against the
Company and all related parties, including ICG, with respect to all matters
arising out of the Executive’s employment by the Company, or the termination
thereof (other than claims for any entitlements under the terms of this
Agreement or under any plans or programs of the Company under which the
Executive has accrued and is due a benefit), and any claims against the
Executive for actions within the scope of his employment by the Company, the
Executive shall be entitled to receive, in lieu of the payment described in
Section 8(b), the following:

 

3



--------------------------------------------------------------------------------

(1) A lump sum cash severance payment in an amount equal to one and a half
(1.5) times the aggregate amount of (A) plus (B) where (A) is the Executive’s
annual base salary (as in effect immediately prior to any reduction, if
Executive has resigned for the reason described in Section 14(c)(1)) and (B) is
the Executive’s target annual bonus for the year in which the Executive’s
termination of employment occurs. Payment of the lump sum shall be made within
30 days after the effective date of the termination or the end of the revocation
period for the Release, if later.

(2) A pro rated bonus, if any, for the year in which the Executive’s termination
of employment occurs. The amount of the pro rated bonus shall be based upon the
Executive’s achievement of applicable individual performance goals and the
Company’s performance for the period, as determined by the Compensation
Committee, in its sole discretion. The amount of the pro rated bonus shall be
determined by multiplying the amount of the Executive’s annual bonus so
determined, if any, for the fiscal year in which the Executive’s termination
occurs, by a fraction, the numerator of which is the number of days during which
the Executive was employed by the Company in the fiscal year of his termination
and the denominator of which is 365. Payment of the pro rated bonus shall be
made if, as and when bonuses are paid to other executives of the Company.

(3) Medical coverage until the earlier of the last day of the 18-month period
following the date of termination or until the date on which the Executive is
eligible for coverage under a plan maintained by a new employer or under a plan
maintained by his spouse’s employer, at the level in effect at the date of his
termination (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, as the same may be changed by the Company
from time to time for employees generally, as if the Executive had continued in
employment during such period; or, cash in lieu of such coverage in an amount
equal to the Executive’s after-tax cost of continuing such coverage, where such
coverage may not be continued (or where such continuation would adversely affect
the tax status of the plan pursuant to which the coverage is provided). The
COBRA health care continuation coverage period under section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”, shall run concurrently
with the foregoing benefit period.

(4) All outstanding options, stock appreciation rights (“SARs”) and restricted
stock held by the Executive at the date of his termination of employment that
would have vested during the 18-month period immediately following termination
had Executive remained employed by the Company during such period shall vest on
the date of his termination of employment. Notwithstanding any provision of the
otherwise applicable plans or award agreements, each vested option and SAR
(including those that become vested by virtue of the preceding sentence) held by
the Executive at the date of his termination of employment will remain
exercisable following the date of the Executive's termination of employment for
the period ending on the later of (i) December 31st of the calendar year in
which such option or SAR would otherwise have expired (in the absence of this
provision), or (ii) the 15th day of the third month following the date that such
option or SAR would otherwise have expired (in the absence of this provision).

 

4



--------------------------------------------------------------------------------

(5) Outplacement assistance reimbursement by the Company up to a total maximum
of $40,000 until the later of (A) the last day of the 12-month period following
the effective date of the Executive’s termination of employment or (B) the date
the Executive commences employment with a new employer.

(6) Any other amounts earned, accrued and owing but not yet paid under Section 2
above.

9. Voluntary Termination. The Executive may voluntarily terminate his employment
for any reason upon 30 days’ prior written notice. In such event, after the
effective date of such termination, no further payments shall be due under this
Agreement, except that the Executive shall be entitled to any benefits accrued
and due in accordance with the terms of any applicable benefit plans and
programs of the Company.

10. Disability. If the Executive incurs a Disability (as defined below) during
the Term, the Executive’s employment shall terminate on the date of Disability.
If the Executive’s employment terminates on account of his Disability, the
Executive shall be entitled to receive any benefits accrued and earned in
accordance with the terms of any applicable benefit plans and programs of the
Company. For purposes of this Agreement, the term “Disability” shall mean a
determination by Unum, the Company’s long term disability provider, that: the
Executive is Limited from performing the Material And Substantial Duties of the
Executive’s Regular Occupation due to Sickness or Injury; and the Executive has
a 20% or more loss in his Indexed Monthly Earnings dues to the same Sickness or
Injury. Disability must begin while the Executive is covered under the Company’s
long term disability plan. For purposes of this definition, the following terms
shall have the following meanings:

(a) “Limited” means what the Executive cannot or is unable to do.

(b) “Material And Substantial Duties” means duties that are normally required
for the performance of the Executive’s regular occupation and cannot be
reasonably omitted or modified, except that if the Executive is required to work
on average in excess of 40 hours per week, Unum will consider the Executive able
to perform that requirement if he is working or has the capacity to work 40
hours per week.

(c) “Sickness” means an illness or disease.

(d) “Injury” means a bodily injury that is the direct result of an accident and
not related to any other cause.

(e) “Indexed Monthly Earnings” means the Executive’s monthly earnings adjusted
on each anniversary of benefit payments by the lesser of 10% or the current
annual percentage increase in the Consumer Price Index. The Executive’s Indexed
Monthly Earnings may increase or remain the same, but will never decrease. The
Consumer Price Index is published by the U.S. Department of Labor. Unum reserves
the right to use some other similar measurement if the Department of Labor
changes or stops publishing the CPI-W.

 

5



--------------------------------------------------------------------------------

11. Death. If the Executive dies while employed by the Company, the Executive’s
employment shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and earned under the
Company’s benefit plans and programs. Otherwise, the Company shall have no
further liability or obligation under this Agreement to the Executive’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through the Executive.

12. Cause. The Company may terminate the Executive’s employment at any time for
Cause (as defined in Section 14) upon written notice to the Executive, in which
event all payments under this Agreement shall cease, except for salary to the
extent already accrued. The Executive shall be entitled to any benefits accrued
and earned before his termination in accordance with the terms of any applicable
benefit plans and programs of the Company.

13. Change of Control.

(a) Effect of Change of Control. If a Change of Control (as defined in
Section 14) occurs and the Executive’s employment terminates under the
circumstances described below, the provisions of this Section 13 shall apply.

(b) Termination Without Cause/Resignation for Good Reason After A Change of
Control. If the Executive’s employment is terminated by the Company without
Cause at any time during the six-month period before, or the 24-month period
following a Change of Control (as defined in Section 14) or if, upon 60 days’
prior written notice, the Executive initiates a termination of employment and
resigns for Good Reason After A Change of Control at any time during the
24-month period following a Change of Control, and, in either case, the
Executive executes and does not revoke the Release (as described in Section 8
above) upon any such termination without Cause or resignation for Good Reason
After a Change of Control, the provisions of Section 8(c) shall then apply
except that:

(1) the lump sum amount described in Section 8(c)(1) shall be equal to two times
the sum of (A) the Executive’s annual base salary for the year in which the
Executive’s termination of employment occurs (or, if the Executive has resigned
following a salary reduction described in Section 14(d)(1), the annual base
salary in effect immediately prior to such reduction), plus (B) the Executive’s
target annual bonus for the year in which the Executive’s termination of
employment occurs (or, if the Executive has resigned following a target bonus
reduction described in Section 14(d)(5), the target annual bonus for the
immediately preceding year); and

 

6



--------------------------------------------------------------------------------

(2) the 18-month period described in Section 8(c)(3) shall be extended to 24
months.

(3) all outstanding options, SARs and restricted stock held by the Executive at
the date of his termination of employment shall vest on the date of his
termination of employment.

If the Executive does not sign or revokes the Release, the provisions of
Section 8(b) shall then apply. In the event the Company terminates the
Executive’s employment without Cause and the Executive executes and does not
revoke the Release (as described in Section 8 above) upon such termination, and
a Change of Control occurs within the six-month period following such
termination, the Company shall make an additional payment to the Executive to
reflect the increased amount payable to the Executive under Section 8(c)(1) in
accordance with this Section 13(b). Payment of the additional amount shall be
made within 30 days after the effective date of the Change of Control.

(c) Enforcement. It is the intent of the Company that, following a Change of
Control, the Executive not be required to incur any expenses associated with the
enforcement of his rights under this Agreement by arbitration, litigation or
other legal action because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Executive hereunder.
Accordingly, the Company shall pay the Executive on demand the amount necessary
to reimburse the Executive in full for all expenses (including all attorneys’
fees and legal expenses) incurred by the Executive in enforcing any of the
obligations of the Company under this Section following a Change of Control.

14. Definitions.

(a) “Cause” shall mean a determination, by vote of a majority of the members of
the Company’s Board of Directors (the “Board”) and the ICG Board, that there
exists any of the following grounds for termination of the Executive’s
employment:

(1) The Executive shall have been convicted of or pleads nolo contendere to a
felony;

(2) The Executive intentionally and continually refuses to perform the
reasonable and lawful directives of the CEO, which refusal has continued for at
least 30 days following receipt by the Executive of written notice from the CEO
describing the specific nature of the failure; or

(3) The Executive breaches Section 15 of this Agreement, which breach has
continued for at least 30 days following receipt by the Executive of written
notice from the CEO describing the specific nature of the breach.

(b) “Change of Control” shall be deemed to have occurred if any of the following
occur:

 

7



--------------------------------------------------------------------------------

(1) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of ICG or the Company representing a majority of
the voting power of the then outstanding securities of ICG or the Company, where
that person is not an ICG Entity (as defined below);

(2) Any person has successfully completed a tender offer or exchange offer for a
majority of the voting power of the then outstanding securities of ICG;

(3) The consummation of (A) a merger or consolidation of ICG with another
corporation where the shareholders of ICG, immediately prior to the merger or
consolidation, will not beneficially own, immediately after the merger or
consolidation, shares entitling such shareholders to more than 50% of all votes
to which all shareholders of the surviving corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote), (B) a sale or other disposition of
all or substantially all of the assets of (i) ICG or (ii) the Company other than
to an ICG Entity, (C) a liquidation or dissolution of ICG, or (D) a
reorganization of ICG or the Company (either inside or outside of bankruptcy)
where the shareholders of ICG, immediately prior to the reorganization, will not
beneficially own directly or indirectly, immediately after the reorganization,
shares entitling such shareholders to more than 50% of all votes to which all
shareholders of the surviving entity would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote); or

(4) Persons who, as of the Effective Date, constituted the ICG Board (the
“Incumbent Board”) cease for any reason, including without limitation as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the ICG Board; provided that any person
becoming a director of ICG subsequent to the Effective Date whose election was
approved by at least a majority of the directors then comprising the Incumbent
Board shall, for purposes of this Agreement, be considered a member of the
Incumbent Board.

(c) “Good Reason Before A Change of Control” shall mean the occurrence of any of
the following events or conditions, unless the Executive has expressly consented
in writing thereto or unless the event is remedied by the Company within 30 days
after receipt of notice thereof given by the Executive:

(1) Any reduction in the Executive’s annual base salary, other than as part of
an across the board reduction in salaries of management personnel of less than
20%;

(2) A material reduction of the Executive’s duties or responsibilities
hereunder;

 

8



--------------------------------------------------------------------------------

(3) A change in the Executive’s reporting relationship such that he no longer
reports directly to the CEO;

(4) Any other material breach of this Agreement by the Company which continues
for a period of at least 30 days after a written notice of demand for
substantial performance has been delivered to the Company by the Executive
specifying the manner in which the Company has breached this Agreement; or

(5) The Company’s failure to renew this Agreement in accordance with Section 1
above.

(d) “Good Reason After A Change of Control” shall mean the occurrence of any of
the following events or conditions, unless the Executive has consented in
writing thereto or unless the event is remedied by the Company within 30 days
after receipt of notice thereof given by the Executive:

(1) Any reduction in the Executive’s annual base salary;

(2) Any reduction of the Executive’s duties or responsibilities hereunder;

(3) Any change in the Executive’s reporting relationship such that he no longer
reports directly to the CEO;

(4) Any other material breach of this Agreement by the Company;

(5) The establishment of a target annual bonus less than that in effect for the
immediately preceding year, measured as a percentage of base salary;

(6) ICG or the Company becoming a subsidiary of another corporation or entity
that is not an ICG Entity, unless this Agreement is assumed by the Ultimate
Parent and Executive is appointed to a comparable executive position at the
Ultimate Parent;

(7) The Company’s requiring the Executive to be based at a location other than
within 50 miles of Philadelphia, Pennsylvania; or

(8) The Company’s failure to renew this Agreement in accordance with Section 1
above.

(e) “ICG Entity” means either ICG, the Company, or any other majority owned
subsidiary of ICG, or the parent of ICG if voting securities of that parent
possessing more than 50% of all votes to which all owners of the surviving
entity would be entitled to vote in the election of directors (without
consideration of the rights of any class of equity to elect directors by a
separate class vote) are owned by those persons who were shareholders of ICG
immediately prior to the transaction by which ICG became a subsidiary of another
entity.

 

9



--------------------------------------------------------------------------------

(f) “Ultimate Parent” means the corporation or other entity in the unbroken
chain of entities ending with the Company that owns or controls (directly or
indirectly) at least 50 percent of the total combined voting power of all
ownership interests of the Company and each other entity within that chain.

15. Restrictive Covenants.

(a) Non-Competition.

(1) During the Term and until the last day of the six month period following the
Executive’s termination of employment for any reason, the Executive hereby
agrees that he will not, except with the prior written consent of the Board and
the ICG Board, directly or indirectly, own, manage, operate, join, control,
finance or participate in the ownership, management, operation, control or
financing of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise with, or use or permit
the Executive’s name to be used in connection with, any business or enterprise
or any division of any business or enterprise whose primary business involves or
is related to “on-demand” internet software and services, including software as
a service.

(2) During the Term and until the last day of the 18-month period following the
Executive’s termination of employment for any reason, the Executive will not,
except with the prior written consent of the Board and the ICG Board, directly
or indirectly, own, manage, operate, join, control, finance or participate in
the ownership, management, operation, control or financing of, or be connected
as an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, or use or permit the Executive’s name to be used
in connection with, any entity, or division or business unit of an entity, that
is a direct competitor of the Company, ICG, or any company that is then a
partner company of ICG.

(b) Non-Solicitation and Non-Hire. During the Term and for the 18-month period
beginning on the date that the Executive’s employment with the Company
terminates for any reason, the Executive hereby agrees that he will not either
directly or through others, solicit, hire or attempt to solicit or hire any
employee, consultant, independent contractor or customer of the Company, ICG or
any of its or ICG’s partner companies to change or terminate his, her or its
relationship with the Company, ICG or ICG’s partner companies or otherwise to
become an employee, consultant, independent contractor or customer to, for or of
any other person or business entity. Notwithstanding the foregoing, general
solicitations of employment published in a journal, newspaper or other
publication of general circulation and not specifically directed towards such
employees, consultants or independent contractors shall not be deemed to
constitute solicitation for purposes of this Section 15(b). The Executive shall
not be prohibited from employing or maintaining as a customer any such person or
business that contacts the Executive on his or her or its own initiative and
without any solicitation on the part of the Executive or soliciting any customer
for a business that is not a direct competitor of the Company, ICG or any of its
or ICG’s partner companies.

 

10



--------------------------------------------------------------------------------

(c) Proprietary Information. At all times, the Executive will hold in strictest
confidence and will not disclose, use, lecture upon or publish any of the
Company’s Proprietary Information (defined below), except as such disclosure,
use or publication may be required in connection with the Executive’s work for
the Company, or unless the Company expressly authorizes such disclosure in
writing or it is required by law or in a judicial or administrative proceeding
in which event the Executive shall promptly notify the Company of the required
disclosure and assist the Company if it determines to resist the disclosure.
“Proprietary Information” shall mean any and all confidential and/or proprietary
knowledge, data or information of the Company, ICG, their affiliated entities,
any of their partner companies, investors, and partners, including but not
limited to information relating to financial matters, investments, budgets,
business plans, marketing plans, personnel matters, business contacts, products,
processes, know-how, designs, methods, improvements, discoveries, inventions,
ideas, data, programs, and other works of authorship. The Executive hereby
agrees that he will not, at any time, improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom the Executive has an obligation of confidentiality, and the
Executive will not bring into the premises of the Company any unpublished
documents or any property belonging to any former employer or any other person
to whom the Executive has an obligation of confidentiality unless consented to
in writing by that former employer or person. Notwithstanding anything to the
contrary herein, each of the parties hereto (and each employee, representative,
or other agent of such parties) may disclose to any person, without limitation
of any kind, the federal income tax treatment and federal income tax structure
of the transactions contemplated hereby and all materials (including opinions or
other tax analyses) that are provided to such party relating to such tax
treatment and tax structure.

(d) Assignment of Inventions.

(1) Proprietary Rights and Inventions. The term “Proprietary Rights” shall mean
all trade secrets, know-how, patents, copyrights and other intellectual property
rights throughout the world. The term “Inventions” shall mean all trade secrets,
inventions, ideas, processes, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques.

(2) Prior Inventions. The Executive has disclosed to the Company a complete list
of all Inventions that the Executive has, alone or jointly with others, made
prior to the commencement of the Executive’s employment with the Company that
the Executive considers to be his property or the property of third parties and
that the Executive wishes to have excluded from the scope of this Restrictive
Covenant Agreement (collectively referred to as “Prior Inventions”). If no such
disclosure is made, the Executive represents that there are no prior Inventions.
If, in the course of the Executive’s employment with the Company, the Executive
incorporates a Prior Invention into a Company product, process or machine, the
Company is hereby granted and shall

 

11



--------------------------------------------------------------------------------

have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
the Executive hereby agrees that he will not incorporate, or permit to be
incorporated, Prior Inventions in any Company Inventions without the Company’s
prior written consent.

(3) Assignment of Inventions. The Executive hereby assigns and agrees to assign
in the future (when any such inventions or Proprietary Rights are first reduced
to practice or first fixed in a tangible medium, as applicable) to the Company,
or its designee, all of the Executive’s right, title and interest in and to any
and all Inventions (and all Proprietary Rights with respect thereto) which are
created, made conceived or reduced to practice by the Executive or under the
Executive’s direction or jointly with others during the Executive’s employment
by the Company, whether or not during normal working hours or on the premises of
the Company (the “Company Inventions”). The Executive hereby agrees that he
will, at the Company’s request, promptly execute a written assignment to the
Company, or its designee, of any such Company Invention, and the Executive will
preserve any such Company Invention as part of the Proprietary Information of
the Company.

(4) Obligation to Keep Company Informed. The Executive hereby agrees that he
will promptly and fully disclose in writing to the Company all Company
Inventions. The Executive further agrees to assist in every proper way and to
execute those documents and take such acts as are reasonably requested by the
Company to obtain, sustain and from time to time enforce Proprietary Rights
relating to Company Inventions in the United States or any other country.

(e) Return of Company Documents. Upon termination of the Executive’s employment
with the Company for any reason whatsoever, voluntarily or involuntarily, and at
any earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and other
property of the Company in the Executive’s possession, under the Executive’s
control or to which the Executive may have access. The Executive will not
reproduce or appropriate for the Executive’s own use, or for the use of others,
any property, Proprietary Information or Company Inventions.

16. Legal and Equitable Remedies. Because the Executive’s services are personal
and unique and because the Executive has had and will continue to have access to
and has become and will continue to become acquainted with the Proprietary
Information of the Company and because any breach by the Executive of any of the
restrictive covenants contained in Section 15 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 15 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 15. The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 15 are unreasonable
or otherwise

 

12



--------------------------------------------------------------------------------

unenforceable. The Executive irrevocably and unconditionally (i) agrees that any
legal proceeding arising out of this paragraph may be brought in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Philadelphia County, Pennsylvania, (ii) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and
(iii) waives any objection to the laying of venue of any such proceeding in any
such court. The Executive also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers.

17. No Mitigation or Set Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.

18. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Internet Capital Group Operations, Inc.

690 Lee Road, Suite 310

Wayne, PA 19087

Attention: General Counsel

With a required copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Robert J. Lichtenstein, Esquire

If to the Executive, to:

Douglas Alexander

P.O. Box 98

Merion Station, PA 19066

 

13



--------------------------------------------------------------------------------

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.

19. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, the Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.

20. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

21. Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place.

22. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto and supersedes any and all prior agreements and understandings
concerning the Executive’s employment by the Company. Subject to Section 28,
this Agreement may be changed only by a written document signed by the Executive
and the Company.

23. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

14



--------------------------------------------------------------------------------

24. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of the
Commonwealth of Pennsylvania without regard to rules governing conflicts of law.

25. Arbitration. Any controversy, claim or dispute arising out of or relating to
this Agreement or the Executive’s employment by the Company, including, but not
limited to, common law and statutory claims for discrimination, wrongful
discharge, and unpaid wages, shall be resolved by arbitration in Philadelphia,
Pennsylvania pursuant to then prevailing National Rules for the Resolution of
Employment Disputes of the American Arbitration Association; provided, that
nothing in this subsection shall be construed as precluding the Company from
bringing an action for injunctive or other equitable relief. The Company may
elect to proceed to court without first resorting to arbitration in the event
that the Executive breaches any provision of Section 15.

26. [Reserved]

27. Third Party Beneficiary. All of the Executive’s covenants and undertakings
under this Agreement, to the extent applicable, shall apply and be enforceable
by ICG. In addition, ICG will guaranty each of the Company’s obligations
hereunder.

28. Section 409A of the Internal Revenue Code.

(a) To the extent a payment otherwise due to the Executive hereunder within six
months following separation from service must conform to the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) to avoid taxation
under Section 409A(a)(1) of the Code, then notwithstanding any other provision
of this Agreement, that payment will be deferred and paid to the Executive in a
lump sum immediately following that six month period. For purposes of this
letter, the term “separation from service” has the same meaning defined in
Treas. Reg. § 1.409A-1 (or any succeeding guidance)."

(b) The parties have attempted in good faith to structure this Agreement so that
no amount payable hereunder will be subject to taxation under Section 409A(a)(1)
of the Code. Nonetheless, the parties recognize that after final regulations are
issued under Section 409A of the Code, additional changes to this Agreement may
be required. Therefore, the Company and the Executive agree to cooperate to
further amend this Agreement to the extent reasonably necessary to avoid
taxation under Section 409A(a)(1) of the Code; provided that any such amendment
shall not require that Executive receive any additional payments or benefits.

29. Stock Ownership Guidelines. The Executive hereby acknowledges that (a) the
ICG Board has adopted stock ownership guidelines for the senior management of
ICG, including the Executive, and (b) under such guidelines, the Executive is
expected to own the lesser of (1) 40% of any ICG restricted stock granted to him
that vests after July 22, 2005 and (2) ICG stock worth at least 150% of his
salary.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

INTERNET CAPITAL GROUP

OPERATIONS, INC.

By:  

/s/ Walter W. Buckley, III

Name:   Walter W. Buckley, III Its:   Chief Executive Officer EXECUTIVE

/s/ Douglas Alexander

Douglas Alexander INTERNET CAPITAL GROUP, INC. By:  

/s/ Walter W. Buckley, III

Name:   Walter W. Buckley, III Its:   Chief Executive Officer

 

16



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1. Douglas Alexander (the “Executive”), for and in consideration of certain
severance benefits to be paid and provided to the Executive by Internet Capital
Group Operations, Inc. (the “Company”) under the Employment Agreement between
the Company and the Executive dated April 18, 2007 (the “Employment Agreement”),
and conditioned upon such payments and provisions, does hereby REMISE, RELEASE,
AND FOREVER DISCHARGE the Company, and each of its past or present parents,
subsidiaries and affiliates, its and their past or present officers, directors,
shareholders, employees and agents, their respective successors and assigns,
heirs, executors and administrators, the pension and employee benefit plans of
the Company, or of its past or present parents, subsidiaries or affiliates, and
the past or present trustees, administrators, agents, or employees of the
pension and employee benefit plans (hereinafter collectively included within the
term the “Company”), acting in any capacity whatsoever, of and from any and all
manner of actions and causes of actions, suits, debts, claims and demands
whatsoever in law or in equity, which the Executive ever had, now have, or
hereafter may have, or which the Executive’s heirs, executors or administrators
hereafter may have from the beginning of the Executive’s employment with the
Company to the date of this Release arising from or relating in any way to the
Executive’s employment relationship and the termination of the Executive’s
employment relationship with the Company, including but not limited to, any
claims which have been asserted, could have been asserted, or could be asserted
now or in the future under any federal, state or local laws, including any
claims under the Pennsylvania Human Relations Act, 43 PA. C.S.A. §§ 951 et seq.,
as amended, the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., as amended,
Title VII of the Civil Rights Act of 1964, 42 USC §§ 2000e et seq., as amended,
the Civil Rights Act of 1991, 2 USC §§ 60 et seq., as applicable, the Age
Discrimination in Employment Act of 1967, 29 USC §§ 621 et seq., as amended
(“ADEA”), the Americans with Disabilities Act, 29 USC §§ 706 et seq., and the
Employee Retirement Income Security Act of 1974, 29 USC §§ 301 et seq., as
amended, any contracts between the Company and the Executive and any common law
claims now or hereafter recognized and all claims for counsel fees and costs;
provided, however, that this Release shall not apply to any (i) entitlements
under the terms of the Employment Agreement, (ii) entitlements under any plans
or programs of the Company or its affiliates in which the Executive participated
and under which the Executive has accrued or otherwise become entitled to a
benefit (other than under any Company separation or severance plan or programs),
(iii) rights as a stockholder of the Company, Internet Capital Group, Inc.
(“ICG”) or any of their affiliates, and (iv) rights with respect to equity
incentive awards granted to the Executive by the Company, ICG or any of their
affiliates which remain outstanding as of the date hereof.

2. Subject to the limitations of paragraph 1 above, the Executive expressly
waives all rights afforded by any statute that expressly limits the effect of a
release with respect to unknown claims. The Executive understands the
significance of this release of unknown claims and the waiver of statutory
protection against a release of unknown claims.

 

17



--------------------------------------------------------------------------------

3. The Executive hereby agrees and recognizes that his employment by the Company
was/will be permanently and irrevocably severed on                 , 20        
and the Company has no obligation, contractual or otherwise to the Executive to
hire, rehire or reemploy the Executive in the future. The Executive acknowledges
that the terms of the Employment Agreement provide him with payments and
benefits which are in addition to any amounts to which the Executive otherwise
would have been entitled.

4. The Executive hereby agrees and acknowledges that the payments and benefits
provided by the Company are to bring about an amicable resolution of the
Executive’s employment arrangements and are not to be construed as an admission
of any violation of any federal, state or local statute or regulation, or of any
duty owed by the Company and that the Employment Agreement was, and this Release
is, executed voluntarily to provide an amicable resolution of the Executive’s
employment relationship with the Company.

5. The Executive hereby acknowledges that nothing in this Release shall prohibit
or restrict the Executive from: (i) making any disclosure of information
required by law; (ii) providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s designated legal, compliance or human resources officers; or
(iii) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.

6. The Executive will not disparage the Company or ICG or any of their
directors, officers, agents or employees or otherwise take any action which
could reasonably be expected to adversely affect the reputation of the Company
or ICG or the personal or professional reputation of any of their directors,
officers, agents or employees. Similarly, the Company and ICG (meaning, solely
for this purpose, the officers and directors of the Company and ICG and any of
their employees or agents specifically authorized to make communications on
their behalf) will not disparage the Executive or otherwise take any action that
could reasonably be expected to adversely affect his personal or professional
reputation.

7. The Executive hereby certifies that the Executive has read the terms of this
Release, that the Executive has been advised by the Company to discuss it with
his attorney, that the Executive has received the advice of counsel and that the
Executive understand its terms and effects. The Executive acknowledges, further,
that the Executive is executing this Release of his own volition with a full
understanding of its terms and effects and with the intention of releasing all
claims recited herein in exchange for the consideration described in the
Agreement, which the Executive acknowledges is adequate and satisfactory to him.
None of the above named persons, nor their agents, representatives, or attorneys
have made any representations to the Executive concerning the terms or effects
of this Release other than those contained herein.

 

18



--------------------------------------------------------------------------------

8. The Executive hereby acknowledges that the Executive has been informed that
he has the right to consider this Release for a period of 21 days prior to
execution. The Executive also understands that the Executive has the right to
revoke this Release for a period of seven days following execution by giving
written notice to the Company at 690 Lee Road, Suite 310, Wayne, PA 19087,
Attention: General Counsel.

9. The Executive hereby further acknowledges that the terms of Sections 15 and
16 of the Employment Agreement continue to apply for the balance of the time
periods provided therein and that the Executive will abide by and fully perform
such obligations.

10. This Release shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to its conflict of laws
provisions.

Intending to be legally bound hereby, the Executive and the Company have
executed the foregoing Release this          day of             , 20         .

 

    EXECUTIVE

 

   

 

Witness     Douglas Alexander     INTERNET CAPITAL GROUP OPERATIONS, INC.

 

    By:  

 

Witness     Its:       INTERNET CAPITAL GROUP, INC.

 

    By:  

 

Witness     Its:  

 

19